Citation Nr: 1119092	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-28 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda, to include as due to exposure to herbicides.    


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 








INTRODUCTION

The Veteran had active military service from August 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of June and November 2006 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran contends that he developed porphyria cutanea tarda as a result of herbicide exposure while stationed in Vietnam.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Porphyria cutanea tarda shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, if the disease becomes manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2010).

Exposure to Agent Orange is conceded in this case, as service personnel records show that the Veteran did serve in the Republic of Vietnam from August 1968 to April 1970, during active service.

Although porphyria cutanea tarda is listed as a presumptive disease for herbicide exposure under 38 C.F.R. § 3.309(e), the disease must have manifested to a compensable degree within one year of the Veteran's discharge from service.  Upon a review of the evidence of record, the first evidence of a diagnosis of porphyria cutanea tarda is in July 2005.  VA Medical Center (VAMC) outpatient treatment records show that at that time, the Veteran was diagnosed with porphyria cutanea tarda.  Thus, while objective medical findings of record do not indicate that the Veteran suffered from porphyria cutanea tarda within a year after separation from service, the regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).

In January 2006, the Veteran underwent a VA examination.  Upon physical examination, the Veteran's dorsal left wrist had a firm, reddish, papular patch with irregular borders.  Both hands had old excoriated, scaly lesions.  The examiner diagnosed the Veteran with porphyria cutanea tarda.  However, the examiner did not address the pertinent question in this case, which is whether the Veteran's porphyria cutanea tarda is related to his in-service herbicide exposure.  Thus, the Board is of the opinion that a new VA examination is warranted in order to determine the etiology of the Veteran's porphyria cutanea tarda.  

The Board also notes that in an Informal Hearing Presentation from the Veteran's representative, the American Legion (AL), dated in April 2011, the AL stated that a review of the Veteran's service treatment records showed that in March 1970, the Veteran sought treatment for a sunburn of his right leg that had been present for four days.  At that time, the sunburn was characterized as a first degree burn.  The Veteran's representative indicated that in light of the Veteran's in-service diagnosis of a first degree burn, the question of whether such a burn was related to the Veteran's currently diagnosed porphyria cutanea tarda, needed to be addressed.  The Board concurs.     





Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA dermatological examination to ascertain the etiology of his porphyria cutanea tarda.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must specifically review the January 2006 VA examination report.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

After a review of the examination findings and the entire evidence of record, the examiner must answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed porphyria cutanea tarda is related to his period of active service, to specifically include his in-service diagnosis of a first degree burn of the right leg in March 1970 and/or his exposure to herbicides in Vietnam, to include Agent Orange.  (The Veteran's exposure to herbicides is presumed by law.)

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

A rationale should be provided for any opinion or conclusion expressed.

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


